ACKNOWLEDGMENTS
The present application is being examined under the pre-AIA  first to invent provisions. 

The Examiner acknowledges receipt of the amendment filed 12/18/20 wherein claims 1, 14, and 43 were amended; claims 2-8, 10-13, 15-22, 24, 25, 29, 31-33, 38, 39, and 41 were canceled; and claims 45-47 added.
	Note(s):  Claims 1, 9, 14, 23, 26-28, 30, 34-37, 40, and 42-47 are pending.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/20 has been entered.

SUMMARY OF AMENDED INVENTION
Independent claims 1 and 15 are directed to compositions comprising AS1411 chemically bonded to nanoparticles that comprise at least one metal selected from gold, silver, platinum, iridium, and palladium.  
	The instant invention also has claims directed to a method of treating cancer as set forth in claim 27.  Claim 34 is directed to an agent comprising AS1411 chemically bonded to nanoparticles that comprise at least one metal selected from gold, silver, platinum, iridium, and palladium and a pharmaceutically acceptable carrier.
	Claim 36 is directed to an imaging agent as set forth in claim 14 in combination with a cyanine dye.  Independent claim 43 is directed to a composition comprising AS1411 chemically bonding to a nanoparticle wherein the nanoparticles comprise a metal.

DECLARATION
Once again, the Examiner acknowledges receipt of the declaration filed under 37 CFR 1.131 on 1/30/20.  The summary of the declaration and Examiner evaluation of the declaration is included below because the Sutkowski et al document is still deemed applicable to the instant application.
SUMMARY
The declaration was submitted to establish conception of the instant invention prior to November 17, 2009, the effective filing date of Sutkowski et al (US Patent No. US 2013/0115674) and reasonable diligence to constructive reduction to practice.  Thus, it was asserted that Sutkowski et al is not available as prior art against the instant invention and all rejection wherein Sutkowski et al is cited should be withdrawn.
EXAMINER’S EVALUATION OF THE DECLARATION
	Applicant’s declaration and exhibits were thoroughly reviewed and found persuasive-in-part for the following reasons.
Applicant’s arguments in the declaration (see page 3, paragraph 10) discloses that prior to November 17, 2009 Applicant conceived that AS1411 may be conjugated to gold nanoparticles is the focus, not AS1411 linked to nanoparticles in general.  The teachings of Sutkowski et al (US 2013/0115674) are not limited to gold.  Also, since independent claims 1, 14, and 43 are not limited to gold nanoparticles, the declaration is not sufficient to overcome the Sutkowski et al art with an effective date of November 17, 2009.
Exhibit A

    PNG
    media_image1.png
    821
    544
    media_image1.png
    Greyscale

gold nanoparticles, but not nanoparticles in general.  Also, it is once again noted that the teachings of Sutkowski et al are not limited to gold nanoparticles.  Thus the reference (Sutkowski et al) teachings are still applicable to the claimed invention.
Exhibit B

    PNG
    media_image2.png
    810
    665
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    811
    615
    media_image3.png
    Greyscale

	In Exhibit C (see excerpt below), like both Exhibits A and B, the document disclose AS1411-conjugated gold nanoparticles.  Thus, the document does not support AS1411 may be conjugated to nanoparticles in general.  As such, the teachings of Sutkowski et al are still applicable to the claimed invention.


Exhibit C

    PNG
    media_image4.png
    873
    827
    media_image4.png
    Greyscale

	In Exhibit D (see excerpt below), specifically the document dated Thursday, May 26, 2011, an aptamer-conjugated GNP (gold nanoparticle) is being discussed.  The aptamer is AS1411 as disclosed in the subject line of the communication. This does not provide support for nanoparticles in general, but gold nanoparticles.  Likewise, the communication dated Wednesday, May 25, 2011, specifically disclose gold nanoparticles (GNP) conjugated to an aptamer which may be AS1411 or a modified AGRO100.  Thus, this communication does not support AS1411 conjugated to any nanoparticle in general, but does provide support for AS1411 conjugated to gold nanoparticles.  Hence, support for AS1411 conjugated to any type of nanoparticle is not found in this communication.  Thus, since Sutkowski et al is not limited to gold nanoparticles, the reference is still applicable to Applicant’s claims.  

Exhibit D

    PNG
    media_image5.png
    637
    884
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    850
    878
    media_image6.png
    Greyscale

	In Exhibit E (see excerpt below), the communication dated Monday, May 7, 2012 is directed to AS1411 for targeting breast cancer.  The communication does not disclose information about the type of nanoparticle being utilized.  However, in the Wednesday, May 2, 2012 communication which is a part of Exhibit E, the communication discloses preparing the regular US and/or PCT application from a provisional application.  The May 2, 2012 communication does not address the presence of a nanoparticle.  Thus, the Sutkowski et al (cited prior art) document has an effective filing date of November 17, 2009 which is prior to the dates on Exhibit E.  Hence, Sutkowski et al is still applicable prior art against the instant invention.
Exhibit E

    PNG
    media_image7.png
    725
    863
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    505
    885
    media_image8.png
    Greyscale

	Thus, based on the declaration filed under 37 CFR 1.131 and the Exhibits therein, Applicant provided sufficient evidence that one had possession of AS1411 conjugated to gold nanoparticles for breast cancer prior to the effective filing date of Sutkowski et al (November 17, 2009).  Hence, since none of the pending claims are limited to AS1411 gold nanoparticles and the teachings of Sutkowski et al are not limited to gold nanoparticles, the Sutkowski et al document is still applicable to the instant invention as the binding of AS1411 to a nanoparticle other than a gold nanoparticle was not disclosed in evidence presented in the Exhibits.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 12/18/20 to the rejection of claims 1, 9, 10, 12, 14, 23, 26, 34, 36, 37, and 39-44 made by the Examiner under 35 USC 103, 112, and/or double patenting have been fully considered and deemed persuasive-in-part for the reasons set forth below.
Double Patenting Rejections
I.	All outstanding double patenting rejections, except the following, are WITHDRAWN because Applicant amended the claims to overcome the rejections.
II.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Note(s):  The provisional double patenting rejection over Serial No. 15/571,763 was converted to a non-provisional rejection because the application issued as a patent.

Claims 1, 14, 42, and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,857,237. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to pharmaceutical compositions comprising an anti-nucleolin agent (AS1411) and a nanoparticle comprising gold.  The claims differ in that the patented claims are directed to a method of treating cancer with the pharmaceutical composition and the instant invention reads on the composition itself.  However, it would have been obvious to a skilled artisan at the time the invention was made that the composition contains overlapping components.  Likewise, it would have been obvious to a skilled artisan to use the instant composition for treating cancer as pending claim 14, 27, 28, and 30 disclose that the composition is used for treating cancer.  Hence, the inventions disclose overlapping subject matter.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that the rejection should be withdraw because the  instant invention is distinct form the claims of the patented invention.  In particular, it is asserted that the instant invention is directed to a composition while the claims of the patented invention are directed to a method of treating cancer.

EXAMINER’S RESPONSE
	Applicant’s arguments were considered, but deemed non-persuasive.  Specifically, both sets of claims are directed to pharmaceutical compositions comprising an anti-nucleolin agent (AS1411) and a nanoparticle comprising gold.  The claims differ in that the patented claims are directed to a method of treating cancer with the pharmaceutical composition and the instant invention reads on the composition itself.  However, it would have been obvious to a skilled artisan at the time the invention was made that the composition contains overlapping components.  Likewise, it would have been obvious to a skilled artisan to use the instant composition for treating cancer as pending claim 14, 27, 28, and 30 disclose that the composition is used for treating cancer.  Hence, the obviousness-type double patenting rejection is deemed proper.

103 Rejection
Note(s):  Due to the amending of the claims, the 103 rejections were modified and/or found moot.  The newly modified rejection is found below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

I.	Claims 1, 9, 14, 23, 26, 34, 36, 37, 40, 42, and 43-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sutkowski et al (US 2013/0115674) in view of Mirkin et al (US Patent No. 7,259,252) and Wang et al (US 2012/0107242).
	Sutkowski et al disclose antibodies to human nucleolin cells (see entire document, especially, abstract).  The anti-nucleolin compositions may contain a radionuclide (page 5, paragraph [0016]).  A pharmaceutical composition may be generated if one incorporates a pharmaceutically acceptable carrier in the anti-nucleolin composition (page 11, paragraph [0036]).  A specific anti-nucleolin agent disclosed by Sutkowski et al that is a guanosine rich oligonucleotide (or an anti-nucleolin antibody) is AS1411 (page 12, paragraph [0058]; pages 15-16, paragraph [0068]; pages 61-62, paragraph [0528]).  One embodiment of Sutkowski et al discloses an anti-nucleolin antibody linked to a nanoparticle.  The nanoparticles may be composed of pegylated polylysine (page 24, paragraph [0142]).  Possible detectable labels that may be conjugated to the anti-nucleolin antibody include gold, iridium, platinum, silver, and palladium (page 27, paragraph [0156]; page 32, paragraph [0185]).  In addition, a cyanine dye such as Cy3 or Cy5.6-FAM may be attached to the antibody (page 27, paragraph [0158]).  
In Figure 14B (see excerpt below), the percentage of viability when using AS1411 is illustrated.  The percentage of viability varies dependent on the cell type (e.g., MCF-7 vs. MCF-10A).  In addition, Figure 14C (see excerpt below) illustrates that for sample B (+ Complement), the viability in the presence of AS1411 decreased with time.


Sutkowski et al, Figure 14B

    PNG
    media_image9.png
    577
    908
    media_image9.png
    Greyscale

Sutkowski et al, Figure 14C

    PNG
    media_image10.png
    367
    964
    media_image10.png
    Greyscale

	Likewise, paragraph [0069] (page 16, see excerpt below) discloses that AS1411 binds to nucleolin that is overexpressed on the surface of tumor cells and gains intracellular access when nucleolin is shuttled from the plasma membrane to the cytoplasm and nucleus.  In addition, Sutkowski et al disclose that AS1411 exhibits anti-proliferative active in a wide range of cancer cell line that overexpress nucleolin.  Table 2 list various cancer types including lung, breast, prostate, pancreatic, renal, ovarian, cervical, leukemia, lymphoma, melanoma, glioblastoma, neuroblastoma, sarcoma and gastric cancer as being compatible with AS1411.  Also, Sutkowski et al disclose that the data from Table 2 was obtain from NCI tumor cell line screening using AS1411 and illustrated greater than 50% growth inhibition.  Thus, the skilled artisan would not limit the teachings of Sutkowski et al to an antibody which according to page 5, paragraph [0016] for MCF-7 cells kills at least 10% to 100% of the targeted cells.  Hence, the skilled artisan would be motivated to use AS1411 as Sutkowski et al recognizes that AS1411 is compatible with a multitude of possible cancer types and cell lines.  As a result of the teachings of Sutkowski et al document is applicable prior art over the instant invention and the rejection is still deemed proper.

Sutkowski et al, page 16, paragraph [0069]

    PNG
    media_image11.png
    606
    424
    media_image11.png
    Greyscale

	While Sutkowski et al disclose that one may have a composition comprising an anti-nucleolin antibody (or guanosine rich oligonucleotide such as AS1411) in combination with a v nanoparticle, a metal (palladium, iridium, or platinum), and optionally, a cyanine dye (e.g., Cy3 or Cy5.6-FAM) and that one may have a nanoparticle composed of pegylated lysine.
	Sutkowski et al disclose that nucleolins are multi-functional proteins that bind DNA (pages 12-13, paragraph [0061]).  Also, on page 24, column [0142], it is disclosed that in a preferred embodiment an anti-nucleolin monoclonal antibody is linked to a nanoparticle.  In addition, it is disclosed that cell surface nucleolin is recognized in the art as being a receptor for DNA nanoparticles composed of pegylated polylysine and DNA.  Hence, a skilled artisan would be motivated to conjugate DNA to the anti-nucleolin-nanoparticle complex.
	While Sutkowski et al disclose that an anti-nucleolin antibody may be linked to a nanoparticle and that possible detectable labels that may be conjugated to the anti-nucleolin antibody include gold, iridium, platinum, silver, and palladium (page 27, paragraph [0156]; page 32, paragraph [0185]), the reference does not specifically disclose that the nanoparticles themselves comprise a metal such as gold, platinum, iridium, silver, and palladium.  However, Sutkowski et al do establish that it is well known in the art to use the same metals that are in Applicant’s nanoparticles in combination with the anti-nucleolin antibody and nanoparticle combination.
Mirkin et al disclose metal, semiconductor, and magnetic nanoparticles that are conjugated to oligonucleotides (See entire document, especially, abstract; column 2, lines 15-19; column 12, lines 24-28).  In addition, Mirkin et al disclose gold nanoparticles that are conjugated to oligonucleotides (column 14, lines 51-64; Figure 1; column 15, lines 44-52; Figures 7 and 8A; column 16, Figure 14A; column 20, lines 26-28; column 52, lines 38-58).  Other metals nanoparticles that may be conjugated to the oligonucleotides include gold, platinum, silver, and copper.  Likewise, Mirkin et al disclose that possible oxides that may be used include zinc oxide and titanium oxide.  The size of the nanoparticles is preferably from about 5 nm to about 150 nm (mean diameter); more preferable about 5 nm to about 50 nm (columns 19-20, bridging paragraph).  Each nanoparticle may have a plurality of oligonucleotides attached thereto (column 21, lines 28-31).  The compositions of Mirkin et al may have a substrate that allows for observation of a detectable change (e.g., color change) (column 24, lines 43-48).  The detectable change results from labeling the oligonucleotides, nanoparticles, or both the oligonucleotides and nanoparticles with molecules such as dyes (column 33, lines 7-12).  Metallic (e.g., gold, silver, copper, and platinum) and semiconductor (e.g., coated and uncoated CdS and CdSe) as well as zinc oxide and titanium oxide nanoparticles may be used (columns 19-20, bridging paragraph; column 33, lines 30-33).  The hybridization efficiency of the nanoparticle-oligonucleotide conjugates may increase dramatically by the use of recognition oligonucleotides which comprise a recognition portion and a spacer portion.  Possible spacer portions include all guanine residues (guanosine rich residue) (columns 49-50, bridging paragraph).  In Example 1 (columns 50-52), Mirkin et al disclose the preparation of oligonucleotide modified gold nanoparticles (see also, columns 54-55, Example 3).  In Example 6 (columns 58-59), Mirkin et al disclose the use of a 13 nm diameter gold nanoparticle that was modified with an oligonucleotide (e.g., guanosine rich residue).
In Example 20 (column 86), Mirkin et al disclose that the gold nanoparticle structures may be mediated by hybridized DNA linkers (see also, columns 14-15, bridging paragraph; column 15, lines 6-24).  Thus, it would have been obvious to a skilled artisan to have a linker and DNA present in the composition.
Wang et al disclose various embodiments of nucleic acid mediated control of nanoparticle shapes.  Some embodiments utilize one or more nucleic acid oligomers which conjugate to a metal nanoseed to produce a shaped nanoparticle.  In some embodiments, the nanoseed is gold and the oligomers are 5-100 nucleotides in length.  The nanoparticle shape produced by method that use nanoflowers, nanospheres, nanostars, and nanoplates (see entire document, especially, abstract).
	In the background of Wang et al, some advantages of metal nanoparticles are disclosed.  For example, it is set forth that metal nanoparticles have unique physiochemical properties that lead to potential use in selective catalysis, sensitive sensing, enhanced imaging, and medical treatment (page 1, paragraph [0004]).  In addition, it is disclosed that in one embodiment, the nucleic acid mediated nanoparticle synthesis is applied to synthesize non-spherical gold nanoparticles (page 1, paragraph [0006]).  In some embodiments, the metal nanoseed is gold and is a nanosphere, a nanorod, or a nanoprism.  The metal nanoseed has a dimension that ranges from 1 nm to 1,000 nm, preferably including 1 nm to 25 nm or 1 nm to 50 nm (page 1, paragraph [0008]; page 7, paragraph [0099]). 
	Wang et al disclose that one may control the shape of the nanoparticle using DNA (page 1, [0007]).  In addition, Wang et al disclose that in some preferred embodiments, one may have one or multiple DNA oligomers present on the nanostructure (page 1, paragraphs [0009] and [0010]; page 7, paragraph [0097]; page 10, paragraph [0120]; Example 1, pages 11-12; Example 2, pages 12-13; Example 4,pages 13-14; Example 9, pages 14-15).  Thus, motivating a skilled artisan to incorporate DNA into a nanoparticle structure.
	In some embodiments, shaped nanoparticles include a metal nanoparticle and a plurality of oligomers extending from the metal nanoparticle wherein at least a portion of each of the plurality of oligomers is embedded within the metal nanoparticle.  In some instances, the oligomers are at least 5 nucleotides and the metal nanoparticle is gold (page 2, paragraph [0012]).  Some embodiments involve the shaped nanoparticles being imaged after delivery to the target cells.  The shaped nanoparticle is delivered to the target cell in the subject, near infrared radiation is administered to the subject wherein the shaped nanoparticle absorbs at least a portion of the near infrared radiation, thereby producing a temperature increase within the shaped nanoparticle.  The near infrared radiation spectrum encompass light with wavelengths ranging from 700 nm to 2,000 nm (page 2, paragraph [0017]; page 5, paragraph [0078]).  In other embodiments, a drug may be delivered within a cell by contacting a shaped nanoparticle with the cell wherein the shaped nanoparticle comprises a drug molecule conjugated to the shaped nanoparticle to produce a drug shaped nanoparticle conjugate.  The conjugate is contacted with the cell under conditions sufficient to allow the cell to bind to and/or internalize the drug shaped nanoparticle conjugate.  An effective therapeutic amount of the drug shaped nanoparticle is administered to the subject (page 2, paragraph [0018]).
	Wang et al disclose that an aptamer is an oligonucleic acid that binds to a specific target.  In addition, it is disclosed that the nanoparticle of their invention may be contacted with cells in vivo or in vitro under conditions that enable the nanoparticle to be endocytosed into the cell (page 5 paragraph [0070]-[0071]).  Also, Wang et al disclose that the term nanoparticle used in their document encompasses nanoflowers, nanoplates, nanoseeds, and nanostars (page 5, paragraphs [0073]-[0077]).  The compositions of Wang et al are effective to inhibit or reduce one or more symptoms associated with cancer, tumor, or neoplasia (page 6, paragraph [0089]; pages 6-7, paragraph [0093]).  Various tumors, cancers, neoplasia that may be treated include breast, sarcoma, non-small cell carcinoma, colorectal adenocarcinoma, ovarian carcinoma, hepatocellular carcinoma, melanoma, esophageal carcinoma, brain tumors, tumors of glial, and leukemia (page 7, paragraphs [0094]-[0095]; pages 15-16, Table 4).  
	Wang et al disclose that gold nanoparticles have a very low cellular toxicity and as a result. Gold nanoparticles are advantageous for use in application with living subjects.  In addition, it is disclosed that other suitable materials that are useful with the invention of Wang et al include metals such as silver and platinum as well as inorganic compounds such as silica and metal oxide) (page 7, paragraph [0098]).   Still, in some embodiments, the oligomers may be modified or labeled with a detectable label such as fluorophores (e.g., fluorescein dyes, Alexa Fluor dyes, and so forth which would include cyanine dyes) (page 7, paragraph [0101]).
	In a preferred embodiment, Wang et al disclose AS1411.  It is disclosed that in order to facilitate binding to its target, the entire AS1411 sequence is fully exposed.  The nanoseed is functionalized with a plurality of oligomers comprising the aptamer (AS1411) and an additional tail of nucleotides.  The portion of the tail that is embedded in the deposited metal and the aptamer remains exposed (page 9, paragraph [0112]).  The nanoparticles may be used for imaging or treating cancer.  In another embodiment, a therapeutic molecule may be present to treat a targeted cell.  The therapeutic molecule may be a drug that is used to treat a disease (e.g., chemotherapeutics such as cisplatin, doxorubin, fluorouracil, carboplatin, paclitaxel, docetaxel, doxorubicin, topotecan, irinotecan, gemcitabine, methotrexate, and cyclophosphamide (page 9, paragraph [0114]).  In paragraph [0119], page 10, it is disclosed that one embodiment discloses a gold nanoflower (nanoparticle) comprising an AS1411 aptamer.  In paragraph [0120], page 10, it is disclosed that molecules of interest such as antibodies, peptides, proteins, and drug molecules may be conjugated to nucleic acid functionalize gold nanoflower by known methods.  In a preferred embodiment, nanoflowers were synthesized using AS1411 HAuCl4 with 15 nm, 30 nm, and 50 nm gold nanoparticles as nanoseeds (page 15, paragraph [0170] and Table 2).  The nanoflowers possess cancer selective targeted uptake in vivo (page 15, Example 9).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Sutkowski et al using the teachings of Mirkin et al and Wang et al and generate a composition comprising a guanosine rich oligonucleotide, AS1411, conjugated to metallic nanoparticle such as platinum, iridium, palladium, or silver, or a non-magnetic, non-iron oxide, or non-polyacrylamide nanoparticle as set forth in Mirkin et al (columns 19-20, bridging paragraph) for the reasons set forth below.
 (a) Sutkowski et al disclose that it is well known in the art to conjugate an anti-nucleolin agents (i.e., AS 1411) to a nanoparticle.  (b) In addition, Sutkowski et al disclose that it is well known in the art to have a detectable label such as iridium, palladium, and platinum present.  (c) Also, Sutkowski et al disclose that it is well known in the art to have a cyanine dye such as Cy3 or Cy5,6-FAM present on the nanoparticle-oligonucleotide conjugate.  (d) Mirkin et al disclose that one may have metallic nanoparticles, as well as semi-conductor nanoparticles, which may optionally contain a dye (column 33, lines 7-12).  (e) Furthermore, since both Sutkowski et al and Mirkin et al disclose that the anti-nucleolin agent may be linked to DNA, it would have been obvious to a skilled artisan to incorporate a linker-DNA moiety to the anti-nucleolin-nanoparticle complex.
Thus, based on the teachings of the prior art, the fact that the primary reference discloses the conjugation of an anti-nucleolin agent to a nanoparticle, it would have been obvious to the skilled artisan to modify the invention of Sutkowski et al by varying the metal attached (e.g., platinum, silver, iridium, and palladium) as well as the nanoparticle material and dyes present to generate the species of the instant invention.  Also, since both Sutkowski et al and Mirkin et al are directed to compositions comprising nanoparticles conjugated to oligonucleotides, the inventions may be considered to be with the same field of endeavor.  Hence, the reference teachings are combinable.  
(f) It would have been obvious to incorporate DNA into the nanoparticle structure because Wang et al disclose that one may control the shape of the nanoparticle using DNA (page 1, [0007]).  In addition, Wang et al disclose that in some preferred embodiments, one may have one or multiple DNA oligomers present on the nanostructure (page 1, paragraphs [0009] and [0010]).  Also, in some embodiments, shaped nanoparticles include a metal nanoparticle and a plurality of oligomers extending from the metal nanoparticle (page 2, paragraph [0012]).  
Thus, since Sutkowski et al, Mirkin et al, and Wang et al disclose a pharmaceutical composition comprising an anti-nucleolin agent (e.g., AS1411) conjugated to nanoparticles, the references may be considered to be within the same field of endeavor.  Hence, the reference teachings are combinable.


APPLICANT’S ASSERTIONS
	In summary, it is asserted that the rejection should be withdraw because the rejection Sutkowski et al does not disclose metal nanoparticles and the metal particles of Mirkin et al must aggregate in order to be detectable.  In addition, it is asserted that Wang et al does not disclose AS1411 chemically bonded to nanoparticles.  In addition, it is asserted that the metal particles of Mirkin cannot be used in place of the detectable labels of Sutkowski et al because the metal nanoparticles would not produce a detectable signal.
EXAMINER’S RESPONSE
	Applicant’s arguments are non-persuasive for reasons set forth in above and those found below.  Both Sutkowski et al and Mirkin et al disclose overlapping metals.  While Sutkowski et al do not specifically state that their nanoparticles are metal nanoparticles, Mirkin et al do state that their invention involves metal nanoparticles which are the very same metals that Sutkowski et al disclose may be conjugate (chemically bonded to) their nanoparticles.  As a result, a skilled artisan would recognize that if both Sutkowski et al and Mirkin et al disclose the use of the same metals, then it would be obvious to in both instances one could have metal nanoparticles with those particular metals (e.g., silver, platinum, iridium, and palladium) or those metals could be attached to the anti-nucleolin agent nanoparticle complex.  
	In regards to the particles of Mirkin et al aggregating in order to be detectable, the document was made of record for its teachings as a whole that the end result from their experimental procedure results in a product, metal nanoparticles complexes, not a method of making the product and how it functions absent before, during, or after aggregation.  Furthermore, according to MPEP 2112.01, products of identical chemical composition cannot have mutually exclusive properties.  Thus, if both Sutkowski et al and Mirkin et al disclose identical that may be used with their inventions, a person of ordinary skill in the art would recognize that the chemical properties of the two inventions are inseparable.  Thus, if Sutkowski et al disclose that their metals are detectable, then the metals of Mirkin et al would likewise be detectable.
	In response to Applicant’s assertion that Wang et al do not disclose AS1411 chemically bonded to nanoparticles, the following response is offered.  Since the rejection is a combination rejection and the primary reference, Sutkowski et al, discloses binding of AS1411 to a nanoparticle, it is not necessary that all references in the combination rejection disclose AS1411 bound to a nanoparticle.  However, review of Wang et al discloses AS1411 in a preferred embodiment.  It is disclosed that in order to facilitate binding to its target, the entire AS1411 sequence is fully exposed.  The nanoseed (see page 1, 1, paragraph [0007] which discloses that nanoparticles are encompassed in this terminology) is functionalized with a plurality of oligomers comprising the aptamer (AS1411) and an additional tail of nucleotides.  Also, in paragraph [0119], page 10, it is disclosed that one embodiment discloses a gold nanoflower (nanoparticle) comprising an AS1411 aptamer.  Furthermore, in another preferred embodiment, nanoflowers were synthesized using AS1411 HAuCl4 with 15 nm, 30 nm, and 50 nm gold nanoparticles as nanoseeds (page 15, paragraph [0170] and Table 2).  The nanoflowers possess cancer selective targeted uptake in vivo (page 15, Example 9).  

II.	Claims 1, 14, 26, 34, 36, 37, 40, 42, 43, 45, and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al (US 2012/0107242).
Wang et al disclose various embodiments of nucleic acid mediated control of nanoparticle shapes.  Some embodiments utilize one or more nucleic acid oligomers which conjugate to a metal nanoseed to produce a shaped nanoparticle.  In some embodiments, the nanoseed is gold and the oligomers are 5-100 nucleotides in length.  The nanoparticle shape produced by method that use nanoflowers, nanospheres, nanostars, and nanoplates (see entire document, especially, abstract).
	In the background of Wang et al, some advantages of metal nanoparticles are disclosed.  For example, it is set forth that metal nanoparticles have unique physiochemical properties that lead to potential use in selective catalysis, sensitive sensing, enhanced imaging, and medical treatment (page 1, paragraph [0004]).  In addition, it is disclosed that in one embodiment, the nucleic acid mediated nanoparticle synthesis is applied to synthesize non-spherical gold nanoparticles (page 1, paragraph [0006]).  In some embodiments, the metal nanoseed is gold and is a nanosphere, a nanorod, or a nanoprism.  The metal nanoseed has a dimension that ranges from 1 nm to 1,000 nm, preferably including 1 nm to 25 nm or 1 nm to 50 nm (page 1, paragraph [0008]; page 7, paragraph [0099]). 
	Wang et al disclose that one may control the shape of the nanoparticle using DNA (page 1, [0007]).  In addition, Wang et al disclose that in some preferred embodiments, one may have one or multiple DNA oligomers present on the nanostructure (page 1, paragraphs [0009] and [0010]; page 7, paragraph [0097]; page 10, paragraph [0120]; Example 1, pages 11-12; Example 2, pages 12-13; Example 4,pages 13-14; Example 9, pages 14-15).  Thus, motivating a skilled artisan to incorporate DNA into a nanoparticle structure.
	In some embodiments, shaped nanoparticles include a metal nanoparticle and a plurality of oligomers extending from the metal nanoparticle wherein at least a portion of each of the plurality of oligomers is embedded within the metal nanoparticle.  In some instances, the oligomers are at least 5 nucleotides and the metal nanoparticle is gold (page 2, paragraph [0012]).  Some embodiments involve the shaped nanoparticles being imaged after delivery to the target cells.  The shaped nanoparticle is delivered to the target cell in the subject, near infrared radiation is administered to the subject wherein the shaped nanoparticle absorbs at least a portion of the near infrared radiation, thereby producing a temperature increase within the shaped nanoparticle.  The near infrared radiation spectrum encompass light with wavelengths ranging from 700 nm to 2,000 nm (page 2, paragraph [0017]; page 5, paragraph [0078]).  In other embodiments, a drug may be delivered within a cell by contacting a shaped nanoparticle with the cell wherein the shaped nanoparticle comprises a drug molecule conjugated to the shaped nanoparticle to produce a drug shaped nanoparticle conjugate.  The conjugate is contacted with the cell under conditions sufficient to allow the cell to bind to and/or internalize the drug shaped nanoparticle conjugate.  An effective therapeutic amount of the drug shaped nanoparticle is administered to the subject (page 2, paragraph [0018]).
	Wang et al disclose that an aptamer is an oligonucleic acid that binds to a specific target.  In addition, it is disclosed that the nanoparticle of their invention may be contacted with cells in vivo or in vitro under conditions that enable the nanoparticle to be endocytosed into the cell (page 5 paragraph [0070]-[0071]).  Also, Wang et al disclose that the term nanoparticle used in their document encompasses nanoflowers, nanoplates, nanoseeds, and nanostars (page 5, paragraphs [0073]-[0077]).  The compositions of Wang et al are effective to inhibit or reduce one or more symptoms associated with cancer, tumor, or neoplasia (page 6, paragraph [0089]; pages 6-7, paragraph [0093]).  Various tumors, cancers, neoplasia that may be treated include breast, sarcoma, non-small cell carcinoma, colorectal adenocarcinoma, ovarian carcinoma, hepatocellular carcinoma, melanoma, esophageal carcinoma, brain tumors, tumors of glial, and leukemia (page 7, paragraphs [0094]-[0095]; pages 15-16, Table 4).  
	Wang et al disclose that gold nanoparticles have a very low cellular toxicity and as a result. Gold nanoparticles are advantageous for use in application with living subjects.  In addition, it is disclosed that other suitable materials that are useful with the invention of Wang et al include metals such as silver and platinum as well as inorganic compounds such as silica and metal oxide) (page 7, paragraph [0098]).   Still, in some embodiments, the oligomers may be modified or labeled with a detectable label such as fluorophores (e.g., fluorescein dyes, Alexa Fluor dyes, and so forth which would include cyanine dyes) (page 7, paragraph [0101]).
	In a preferred embodiment, Wang et al disclose AS1411.  It is disclosed that in order to facilitate binding to its target, the entire AS1411 sequence is fully exposed.  The nanoseed is functionalized with a plurality of oligomers comprising the aptamer (AS1411) and an additional tail of nucleotides.  The portion of the tail that is embedded in the deposited metal and the aptamer remains exposed (page 9, paragraph [0112]).  The nanoparticles may be used for imaging or treating cancer.  In another embodiment, a therapeutic molecule may be present to treat a targeted cell.  The therapeutic molecule may be a drug that is used to treat a disease (e.g., chemotherapeutics such as cisplatin, doxorubin, fluorouracil, carboplatin, paclitaxel, docetaxel, doxorubicin, topotecan, irinotecan, gemcitabine, methotrexate, and cyclophosphamide (page 9, paragraph [0114]).  In paragraph [0119], page 10, it is disclosed that one embodiment discloses a gold nanoflower (nanoparticle) comprising an AS1411 aptamer.  In paragraph [0120], page 10, it is disclosed that molecules of interest such as antibodies, peptides, proteins, and drug molecules may be conjugated to nucleic acid functionalize gold nanoflower by known methods.  In a preferred embodiment, nanoflowers were synthesized using AS1411 HAuCl4 with 15 nm, 30 nm, and 50 nm gold nanoparticles as nanoseeds (page 15, paragraph [0170] and Table 2).  The nanoflowers possess cancer selective targeted uptake in vivo (page 15, Example 9).  
APPLICANT’S ASSERTIONS
	In summary, it is asserted that the rejection should be withdraw because Wang et al does not disclose AS1411 chemically bonded to nanoparticles.  
EXAMINER’S RESPONSE
	Applicant’s arguments are non-persuasive for reasons set forth in above and those found below.  	Wang et al discloses AS1411 in a preferred embodiment.  It is disclosed that in order to facilitate binding to its target, the entire AS1411 sequence is fully exposed.  The nanoseed (see page 1, 1, paragraph [0007] which discloses that nanoparticles are encompassed in this terminology) is functionalized with a plurality of oligomers comprising the aptamer (AS1411) and an additional tail of nucleotides.  Also, in paragraph [0119], page 10, it is disclosed that one embodiment discloses a gold nanoflower (nanoparticle) comprising an AS1411 aptamer.  Furthermore, in another preferred embodiment, nanoflowers were synthesized using AS1411 HAuCl4 with 15 nm, 30 nm, and 50 nm gold nanoparticles as nanoseeds (page 15, paragraph [0170] and Table 2).  The nanoflowers possess cancer selective targeted uptake in vivo (page 15, Example 9).  

NEW GROUNDS OF REJECTIONS
112 Second Paragraph Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 36:  The claim is ambiguous because it is directed to nanoparticles that are non-magnetic, not iron oxide, and not polyacrylamide which is not consistent with claim 14 which specifically sets forth that the nanoparticles comprise at least one metal selected from the group consisting of gold, silver, platinum, iridium, and palladium, or alloys thereof.  Applicant is respectfully requested to review the claim for clarity of the claimed invention.

CLAIM OBJECTION
Claim 47 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

PRIORITY DATE
Based on the amendment filed 12/18/20, Applicant is entitled to the filing date of PCT/US2012/040577 filed 6/1/12.  Support for the full scope of the claimed invention was not found in Provisional Application No. 61/492,683 filed 6/2/11.

WITHDRAWN CLAIMS
Claims 27, 28, 30, and 35 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

COMMENTS/NOTES
It is duly noted that Applicant amended the claims filed 12/18/20 to replace ‘conjugated’ with ‘chemically bonded’.  However, according to page 3, paragraph [3], of the instant specification, the two phrases are equivalent.
Specification, page 3, paragraph [13]:

    PNG
    media_image12.png
    34
    380
    media_image12.png
    Greyscale


It should be noted that based on Applicant’s declaration filed 1/30/20, the 103 art rejection is not applicable specifically for gold nanoparticles in combination with AS1411 because the declaration establishes that prior to November 17, 2009 (the date of which Sutkowski et al filed its provisional application), Applicant had conjugated AS1411 to gold nanoparticles.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        April 10, 2021